Miller, J.,
delivered the opinion of the Court.
The appeal in this case is from an order finally ratifying an auditor’s account stating the amount due under a mortgage to the appellant. The record does not show that any exceptions to the ratification of this account were filed in the Court below. By the Act of 1861, ch. 33, it is provided, among other things, that on an appeal from a Court of Equity, no objection to any account stated and reported in said cause shall be made in the Court of *91Appeals, unless it shall appear by the record, that such objection has been made by exceptions filed in the Court from which such appeal has been taken. The consequence is, that the order appealed from must be affirmed and the cause remanded.
(Decided 4th December, 1878.)

Order affirmed and cause remanded.